O’Malley, J.
(dissenting in part). I see no justification for hmiting the examination to the extent indicated in the majority decision. The tendency of the courts in recent years is to extend rather than to restrict the privilege of litigants in examinations before trial. (Public National Bank v. National City Bank, 261 N. Y. 316; Breault v. Embossing Company, Inc., 253 App. Div. 175.)
I am of opinion that by reason of the nature of the action, the defendants being fiduciaries and sought to be held on that theory, the examination must necessarily cover a long period of time and include many items. An examination as to matters prior to the main act complained of is proper and necessary since it is upon earlier transactions that plaintiffs base their contention that these defendants acted improvidently.
As to the individual defendants, their examination is limited to the period in which they occupied their fiduciary positions and the order and time of their examination rests with the justice then presiding in Special Term, Part II. So also with respect to the production of books and papers, it will be within the discretion of Special Term to direct their production as necessity therefor appears.
Defendants, it is to be noted, have succeeded in getting a bill of particulars of the complaint even as to those allegations which they now say are immaterial and unnecessary so that an examination should not be had thereon. Some of these items at least are claimed to be within the sole knowledge of defendants and compliance with the bill on the part of plaintiffs may be had only after an examination of defendants first had. I am of opinion, therefore, that a modification of the order in the respects hereinafter indicated is all the relief to which defendants are entitled on this appeal.
*364In paragraph 7 at folio 38, there should be stricken out the words “ in furtherance of the scheme or plan referred to in item 6; ” in item 8, same folio, there should be stricken out the quoted words “ the furtherance thereof as referred to in item ' 7 ’ was had and ” and the word “ was ” interpolated. As to items 9, 11 and 12, they should be entirely stricken out as argumentative. With respect to items 35 and 58, they likewise should be stricken out as calling for ultimate conclusions of fact which must be proved by the evidence obtained under other items. Except as otherwise herein indicated with respect to specific items, the order appealed from should be affirmed.
Order modified in. accordance with opinion of Dore, J., and as so modified affirmed. Settle order on notice.